UNITED STATES OF AMERICA
BEFORE THE
BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM
WASHINGTON, D.C.
ILLINOIS DEPARTMENT OF FINANCIAL AND PROFESSIONAL REGULATION
DIVISION OF BANKING
SPRINGFIELD, ILLINOIS

     
Written Agreement by and among
   
 
   
CENTRUE FINANCIAL CORPORATION
  Docket Nos. 09-192-WA/RB-HC
Clayton, Missouri
  09-192-WA/RB-SM
 
   
CENTRUE BANK
  2009-DB-106
Streator, Illinois
   
 
   
FEDERAL RESERVE BANK OF CHICAGO
   
Chicago, Illinois
   
 
   
and
   
 
   
ILLINOIS DEPARTMENT OF FINANCIAL
   
AND PROFESSIONAL REGULATION,
   
DIVISION OF BANKING
   
Springfield, Illinois
   

     WHEREAS, Centrue Financial Corporation, Clayton, Missouri (“Centrue”) is a
registered bank holding company that owns and controls Centrue Bank, Streator,
Illinois (the “Bank”), a state chartered bank that is a member of the Federal
Reserve System, and various nonbank subsidiaries;
     WHEREAS, in recognition of their common goal to maintain the financial
soundness of Centrue and the Bank, Centrue, the Bank, the Federal Reserve Bank
of Chicago (the “Reserve Bank”), and the Illinois Department of Financial and
Professional Regulation, Division of

 



--------------------------------------------------------------------------------



 



Banking (the “Department”) have mutually agreed to enter into this Written
Agreement (the “Agreement”); and
     WHEREAS, on December 1, 2009, Centrue’s and the Bank’s boards of directors,
at duly constituted meetings, adopted resolutions authorizing and directing
Thomas A. Daiber to consent to this Agreement on behalf of Centrue and the Bank,
respectively, and consenting to compliance with each and every applicable
provision of this Agreement by Centrue, the Bank, and their
institution-affiliated parties, as defined in sections 3(u) and 8(b)(3) of the
Federal Deposit Insurance Act, as amended (the “FDI Act”) (12 U.S.C. §§ 1813(u)
and 1818(b)(3)).
     NOW, THEREFORE, Centrue, the Bank, the Reserve Bank, and the Department
agree as follows:
Risk Management
     1. Within 60 days of this Agreement, the Bank shall submit to the Reserve
Bank and the Department an acceptable written plan to strengthen risk management
practices. The plan shall, at a minimum, address, consider, and include:
          (a) The responsibility of the board of directors to establish
appropriate risk tolerance guidelines and risk limits;
          (b) procedures to periodically review and revise risk exposure limits
to address changes in market conditions;
          (c) strategies to minimize credit losses and reduce the level of
problem assets;
          (d) procedures to identify, limit, and manage concentrations of credit
that are consistent with the Interagency Guidance on Concentrations in
Commercial Real Estate Lending, Sound Risk Management Practices, dated December
12, 2006 (SR 07-1), including, but not

2



--------------------------------------------------------------------------------



 



limited to, establishment of concentration of credit risk tolerances or limits
by types of loan products, geographic locations, and other common risk
characteristics; and
          (e) procedures for the continued review, on a quarterly basis, of the
Bank’s investment securities to assess impairments and ensure that impairment
analyses, including recognition of Other Than Temporary Impairment, are in
accordance with generally accepted accounting principles, including FASB Staff
Position (FSP) FAS 115-2 and FAS 124-2, Recognition and Presentation of Other
Than Temporary Impairments, and regulatory reporting instructions.
Lending and Credit Administration
     2. Within 60 days of this Agreement, the Bank shall submit to the Reserve
Bank and the Department an acceptable enhanced written lending and credit
administration program that shall, at a minimum, address, consider, and include:
          (a) Standards for interest-only loans;
          (b) appropriate use of interest reserves;
          (c) incentive compensation standards for loan origination employees
and their direct and indirect supervisors that:

  (i)   do not encourage employees to take excessive risks on behalf of the
Bank;     (ii)   are compatible with effective controls and risk management; and
    (iii)   incorporate strong corporate governance principles;

          (d) enhancements to the appraisal policy that include, but are not
limited to:

  (i)   specific guidelines on appraisal and evaluation requirements that are
consistent with regulatory requirements;

3



--------------------------------------------------------------------------------



 



  (ii)   written standards for when reappraisals and reevaluations must be
conducted; and     (iii)   revised appraisal review procedures to ensure the
quality of appraisals;

          (e) enhancements to the internal loan grading system to ensure timely
and accurate risk ratings;
          (f) periodic assessment of the loan review program, including the
adequacy of staffing levels; and
          (g) improved reporting and management information systems.
Asset Improvement
     3. (a) The Bank shall not, directly or indirectly, extend or renew any
credit to or for the benefit of any borrower, including any related interest of
the borrower, who is obligated to the Bank in any manner on any extension of
credit or portion thereof that has been charged off by the Bank or classified,
in whole or in part, “loss” in the report of the examination of the Bank
conducted jointly by the Reserve Bank and the Department that commenced on
June 8, 2009 (the “Report of Examination”) or in any subsequent report of
examination, as long as such credit remains uncollected.
          (b) The Bank shall not, directly or indirectly, extend or renew any
credit to or for the benefit of any borrower, including any related interest of
the borrower, whose extension of credit has been classified “doubtful” or
“substandard” in the Report of Examination or in any subsequent report of
examination, without the prior approval of the board of directors. The board of
directors shall document in writing the reasons for the extension of credit or
renewal, specifically certifying that: (i) the extension of credit is necessary
to protect the Bank’s interest

4



--------------------------------------------------------------------------------



 



in the ultimate collection of the credit already granted or (ii) the extension
of credit is in full compliance with the Bank’s written loan policy, is
adequately secured, and a thorough credit analysis has been performed indicating
that the extension or renewal is reasonable and justified, all necessary loan
documentation has been properly and accurately prepared and filed, the extension
of credit will not impair the Bank’s interest in obtaining repayment of the
already outstanding credit, and the board of directors reasonably believes that
the extension of credit or renewal will be repaid according to its terms. The
written certification shall be made a part of the minutes of the board of
directors’ meetings, and a copy of the signed certification, together with the
credit analysis and related information that was used in the determination,
shall be retained by the Bank in the borrower’s credit file for subsequent
supervisory review. For purposes of this Agreement, the term “related interest”
is defined as set forth in section 215.2(n) of Regulation O of the Board of
Governors of the Federal Reserve System (the “Board of Governors”) (12 C.F.R. §
215.2(n)).
     4. (a) Within 60 days of this Agreement, the Bank shall submit to the
Reserve Bank and the Department an acceptable written plan designed to improve
the Bank’s position through repayment, amortization, liquidation, additional
collateral, or other means on each loan or other asset in excess of
$2.5 million, including other real estate owned (“OREO”), that: (i) is past due
as to principal or interest more than 90 days as of the date of this Agreement;
(ii) is on the Bank’s problem loan list; or (iii) was adversely classified in
the Report of Examination. In developing the plan for each loan, the Bank shall,
at a minimum, review, analyze, and document the financial position of the
borrower, including source of repayment, repayment ability, and alternative
repayment sources, as well as the value and accessibility of any pledged or
assigned collateral, and any possible actions to improve the Bank’s collateral
position.

5



--------------------------------------------------------------------------------



 



          (b) Within 30 days of the date that any additional loan or other asset
in excess of $2.5 million, including OREO: (i) becomes past due as to principal
or interest for more than 90 days; (ii) is on the Bank’s problem loan list; or
(iii) is adversely classified in any subsequent report of examination of the
Bank, the Bank shall submit to the Reserve Bank and the Department an acceptable
written plan to improve the Bank’s position on such loan or asset.
          (c) Within 30 days after the end of each calendar quarter thereafter,
the Bank shall submit a written progress report to the Reserve Bank and the
Department to update each asset improvement plan, which shall include, at a
minimum, the carrying value of the loan or other asset and changes in the nature
and value of supporting collateral, along with a copy of the Bank’s current
problem loan list, a list of all loan renewals and extensions without full
collection of interest in the last quarter, and past due/non-accrual report. The
board of directors shall review the progress reports before submission to the
Reserve Bank and the Department and shall document the review in the minutes of
the board of directors’ meetings.
Allowance for Loan and Lease Losses
     5. (a) Within 10 days of this Agreement, the Bank shall eliminate from its
books, by charge-off or collection, all assets or portions of assets classified
“loss” in the Report of Examination that have not been previously collected in
full or charged off. Thereafter, the Bank shall, within 30 days from the receipt
of any federal or state report of examination, charge off all assets classified
“loss” unless otherwise approved in writing by the Reserve Bank and the
Department.
          (b) Within 60 days of this Agreement, the Bank shall review and revise
its allowance for loan and lease losses (“ALLL”) methodology consistent with
relevant supervisory guidance, including the Interagency Policy Statements on
the Allowance for Loan and Lease

6



--------------------------------------------------------------------------------



 



Losses, dated July 2, 2001 (SR 01-17 (Sup)) and December 13, 2006 (SR 06-17),
and the findings and recommendations regarding the ALLL set forth in the Report
of Examination, and submit a description of the revised methodology to the
Reserve Bank and the Department. The revised ALLL methodology shall be designed
to maintain an adequate ALLL and shall address, consider, and include, at a
minimum, the reliability of the Bank’s loan grading system, the volume of
criticized loans, concentrations of credit, the current level of past due and
nonperforming loans, past loan loss experience, evaluation of probable losses in
the Bank’s loan portfolio, including adversely classified loans, and the impact
of market conditions on loan and collateral valuations and collectibility.
          (c) Within 60 days of this Agreement, the Bank shall submit to the
Reserve Bank and the Department an acceptable written program for the
maintenance of an adequate ALLL. The program shall include policies and
procedures to ensure adherence to the revised ALLL methodology and provide for
periodic reviews and updates to the ALLL methodology, as appropriate. The
program shall also provide for a review of the ALLL by the board of directors on
at least a quarterly calendar basis. Any deficiency found in the ALLL shall be
remedied in the quarter it is discovered, prior to the filing of the
Consolidated Reports of Condition and Income, by additional provisions. The
board of directors shall maintain written documentation of its review, including
the factors considered and conclusions reached by the Bank in determining the
adequacy of the ALLL. During the term of this Agreement, the Bank shall submit
to the Reserve Bank and the Department within 30 days after the end of each
calendar quarter, a written report regarding the board of directors’ quarterly
review of the ALLL and a description of any changes to the methodology used in
determining the amount of ALLL for that quarter.

7



--------------------------------------------------------------------------------



 



Capital Plan
     6. Within 60 days of this Agreement, Centrue shall submit to the Reserve
Bank an acceptable written plan to maintain sufficient capital on a consolidated
basis and Centrue and the Bank shall submit to the Reserve Bank and the
Department an acceptable joint written plan to maintain sufficient capital at
the Bank as a separate legal entity on a stand-alone basis. The plans shall, at
a minimum, address, consider, and include, as applicable:
          (a) Centrue’s current and future capital needs, including compliance
with the Capital Adequacy Guidelines for Bank Holding Companies: Risk-Based
Measure and Tier 1 Leverage Measure, Appendices A and D of Regulation Y of the
Board of Governors (12 C.F.R. Part 225, App. A and D);
          (b) the Bank’s current and future capital needs, including compliance
with the Capital Adequacy Guidelines for State Member Banks: Risk-Based Measure
and Tier 1 Leverage Measure, Appendices A and B of Regulation H of the Board of
Governors (12 C.F.R. Part 208, App. A and B);
          (c) the adequacy of the Bank’s capital, taking into account the volume
of classified credits, concentrations of credit, ALLL, current and projected
asset growth, and projected retained earnings;
          (d) the source and timing of additional funds to fulfill the Bank’s
future capital requirements; and
          (e) the requirements of section 225.4(a) of Regulation Y of the Board
of Governors (12 C.F.R. § 225.4(a)) that Centrue serve as a source of strength
to the Bank.
     7. Centrue and the Bank shall notify the Reserve Bank and the Department,
in writing, no more than 30 days after the end of any quarter in which any of
Centrue’s consolidated

8



--------------------------------------------------------------------------------



 



capital ratios or the Bank’s capital ratios (total risk-based, Tier 1, or
leverage) fall below the approved capital plans’ minimum ratios. Together with
the notification, Centrue and the Bank, as appropriate, shall submit an
acceptable written plan that details the steps Centrue or the Bank, as
appropriate, will take to increase Centrue’s or the Bank’s capital ratios to or
above the approved capital plans’ minimums.
Funds Management
     8. Within 60 days of this Agreement, the Bank shall submit to the Reserve
Bank and the Department an acceptable written contingency funding plan that, at
a minimum, includes appropriate adverse scenario planning and identifies and
quantifies available sources of liquidity for each scenario.
Earnings Plan and Budget
     9. (a) Within 60 days of this Agreement, the Bank shall submit to the
Reserve Bank and the Department a written business plan for 2010 to improve the
Bank’s earnings and overall condition. The plan, at a minimum, shall provide for
or describe:
               (i) a realistic and comprehensive budget for 2010, including
income statement and balance sheet projections; and
               (ii) a description of the operating assumptions that form the
basis for, and adequately support, major projected income, expense, and balance
sheet components.
          (b) A business plan and budget for each calendar year subsequent to
2010 shall be submitted to the Reserve Bank and the Department at least 30 days
prior to the beginning of that calendar year.

9



--------------------------------------------------------------------------------



 



Dividends
     10. (a) Centrue and the Bank shall not declare or pay any dividends without
the prior written approval of the Reserve Bank and the Director of the Division
of Banking Supervision and Regulation of the Board of Governors (the “Director”)
and, as to the Bank, the Department.
          (b) Centrue shall not take any other form of payment representing a
reduction in capital from the Bank without the prior written approval of the
Reserve Bank.
          (c) Centrue and its nonbank subsidiaries shall not make any
distributions of interest, principal, or other sums on subordinated debentures
or trust preferred securities without the prior written approval of the Reserve
Bank and the Director.
          (d) All requests for prior approval shall be received at least 30 days
prior to the proposed dividend declaration date, proposed distribution on
subordinated debentures, and required notice of deferral on trust preferred
securities. All requests shall contain, at a minimum, current and projected
information on Centrue’s capital, earnings, and cash flow; the Bank’s capital,
asset quality, earnings and ALLL needs; and identification of the sources of
funds for the proposed payment or distribution. For requests to declare or pay
dividends, Centrue and the Bank, as appropriate, must also demonstrate that the
requested declaration or payment of dividends is consistent with the Board of
Governors’ Policy Statement on the Payment of Cash Dividends by State Member
Banks and Bank Holding Companies, dated November 14, 1985 (Federal Reserve
Regulatory Service, 4-877 at page 4-323).
Debt and Stock Redemption
     11. (a) Centrue and its nonbank subsidiaries shall not, directly or
indirectly, incur, increase, or guarantee any debt without the prior written
approval of the Reserve Bank. All

10



--------------------------------------------------------------------------------



 



requests for prior written approval shall contain, but not be limited to, a
statement regarding the purpose of the debt, the terms of the debt, and the
planned source(s) for debt repayment, and an analysis of the cash flow resources
available to meet such debt repayment.
          (b) Centrue shall not, directly or indirectly, purchase or redeem any
shares of its stock without the prior written approval of the Reserve Bank.
Cash Flow Projections
     12. Within 90 days of this Agreement, Centrue shall submit to the Reserve
Bank a written statement of Centrue’s planned sources and uses of cash for debt
service, operating expenses, and other purposes (“Cash Flow Projection”) for
2010. Centrue shall submit to the Reserve Bank a Cash Flow Projection for each
calendar year subsequent to 2010 at least one month prior to the beginning of
that calendar year.
Compliance with Laws and Regulations
     13. (a) The Bank shall immediately take all necessary steps to correct all
violations of law or regulation cited in the Report of Examination. In addition,
the Bank shall take necessary steps to ensure future compliance with all
applicable laws and regulations.
          (b) In appointing any new director or senior executive officer, or
changing the responsibilities of any senior executive officer so that the
officer would assume a different senior executive officer position, Centrue and
the Bank shall comply with the notice provisions of section 32 of the FDI Act
(12 U.S.C. § 1831i) and Subpart H of Regulation Y of the Board of Governors (12
C.F.R. §§ 225.71 et seq.).
          (c) Centrue and the Bank shall comply with the restrictions on
indemnification and severance payments of section 18(k) of the FDI Act (12
U.S.C. § 1828(k)) and Part 359 of the Federal Deposit Insurance Corporation’s
regulations (12 C.F.R. Part 359).

11



--------------------------------------------------------------------------------



 



Compliance with the Agreement
     14. (a) Within 10 days of this Agreement, Centrue’s and the Bank’s boards
of directors shall appoint a joint committee (the “Compliance Committee”) to
monitor and coordinate Centrue’ and the Bank’s compliance with the provisions of
this Agreement. The Compliance Committee shall include a majority of outside
directors who are not executive officers or principal shareholders of Centrue
and the Bank, as defined in sections 215.2(e)(1) and 215.2(m)(1) of Regulation O
of the Board of Governors (12 C.F.R. §§ 215.2(e)(1) and 215.2(m)(1)). At a
minimum, the Compliance Committee shall meet at least monthly, keep detailed
minutes of each meeting, and report its findings to the boards of directors of
Centrue and the Bank.
          (b) Within 30 days after the end of each calendar quarter following
the date of this Agreement, Centrue and the Bank shall submit to the Reserve
Bank and the Department joint written progress reports detailing the form and
manner of all actions taken to secure compliance with this Agreement and the
results thereof.
Approval and Implementation of Plans, and Programs
     15. (a) The Bank and, as applicable, Centrue shall submit written plans and
programs that are acceptable to the Reserve Bank and the Department within the
applicable time periods set forth in paragraphs 1, 2, 4, 5(c), 6, 7, and 8 of
this Agreement.
            (b) Within 10 days of approval by the Reserve Bank and the
Department, the Bank and, as applicable, Centrue shall adopt the approved plans
and programs. Upon adoption, the Bank, and as applicable, Centrue shall promptly
implement the approved plans and programs, and thereafter fully comply with
them.

12



--------------------------------------------------------------------------------



 



          (c) During the term of this Agreement, the approved plans and programs
shall not be amended or rescinded without the prior written approval of the
Reserve Bank and the Department.
Communications
     16. All communications regarding this Agreement shall be sent to:

  (a)   Mr. Charles F. Luse
Assistant Vice President
Federal Reserve Bank of Chicago
230 South LaSalle Street
Chicago, Illinois 60604     (b)   Mr. Scott D. Clarke
Assistant Director
Department of Financial and Professional Regulation
Division of Banking
320 West Washington Street
Springfield, Illinois 62786     (c)   Mr. Thomas A. Daiber
President and Chief Executive Officer
Centrue Financial Corporation
Centrue Bank
7700 Bonhomme Avenue
St. Louis, Missouri 63105

Miscellaneous
     17. Notwithstanding any provision of this Agreement, the Reserve Bank and
the Department may, in their sole discretion, grant written extensions of time
to Centrue and the Bank to comply with any provision of this Agreement.
     18. The provisions of this Agreement shall be binding upon Centrue, the
Bank, and their institution-affiliated parties, in their capacities as such, and
their successors and assigns.
     19. Each provision of this Agreement shall remain effective and enforceable
until stayed, modified, terminated, or suspended in writing by the Reserve Bank
and the Department.

13



--------------------------------------------------------------------------------



 



     20. The provisions of this Agreement shall not bar, estop, or otherwise
prevent the Board of Governors, the Reserve Bank, the Department, or any other
federal or state agency from taking any other action affecting Centrue, the
Bank, or any of their current or former institution-affiliated parties and their
successors and assigns.
     21. Pursuant to Section 50 of the FDI Act (12 U.S.C. § 1831aa), this
Agreement is enforceable by the Board of Governors under section 8 of the FDI
Act (12 U.S.C. § 1818). This Agreement is also enforceable by the Department
under section 48 of the Illinois Banking Act.
     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
as of the 18th day of December, 2009.

                      CENTRUE FINANCIAL CORPORATION       FEDERAL RESERVE BANK
OF                 CHICAGO    
 
                   
By:
 
/s/ Thomas A. Daiber
      By:  
/s/ Mark H. Kawa
   
 
  Thomas A. Daiber           Mark H. Kawa    
 
  President and CEO           Vice President    
 
                    CENTRUE BANK       ILLINOIS DEPARTMENT OF                
FINANCIAL AND PROFESSIONAL                 REGULATION                 DIVISION
OF BANKING    
 
                   
By:
 
/s/ Thomas A. Daiber
      By:  
/s/ Jorge A. Solis
        Thomas A. Daiber           Jorge A. Solis         President and CEO    
      Director    

14